DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-15, 29 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


5.      Claims, 1, 29, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180255558 A1) and Wafta (US 20160381491 A1) in view of Wallentin (US 2019/0059019 A1)




Regarding claim 1, Wallentin teaches a method for wireless communications, comprising:
 	transmitting, by a device associated with a vehicle in a vehicle to everything (V2X) communications system(see para 0015 “ a method for vehicle to X (V2x) operation in a wireless communication system”), a message to utilize a channel of a shared radio frequency spectrum band for transmission of set of data (See para 0011 “The method may be performed by a user equipment (UE) and applying allocation of a dedicated resource pool configured to be used to transmit a V2X message”;  see para 0210 “The terminal directly selects a resource for the ProSe direct communication from a resource pool”)[ resource pool is interpreted as a shared radio frequency spectrum band; ProSe direct communication implies there is transmission of data using selected resource], wherein the message comprises an indication of a first priority (see para 0230 “..V2X message having a relatively high priority means a (SECURITY) message having a relatively large payload size.." and para 0251 "..A method of .. transmit a high-priority V2X message on a resource region other than a resource region in which a high-priority V2X message is transmitted by another V2X device.." and para 0262 "..in the resource pool configured to transmit V2X messages with a high priority.. ”)[ high priority is interpreted as first priority];
monitoring a set of time-frequency resources of the shared radio frequency spectrum band for a second message from a receiver in the V2X communications system ( see fig 14 step S1410 the user device may determine using a resource region on which a high priority V2X message transmitted by another user device )see para 0262” the user device may determine a resource with relatively low energy as detected among the multiple resource regions in the resource pool configured to transmit V2X messages with a high priority, wherein the resource with relatively low energy as detected may refer to a resource on which a high priority V2X message transmitted by another user device is detected at a relatively smaller degree (S1410)” )[ another user device is interpreted as receiver which transmit message for the user device to receive it ]; and 
Lee teaches transmitting a message with priority,  however the transmitted message is not a request message; lee teaches  a message from a receiver, however it  doesn’t teach a message from a receiver to be a response message, wherein the response message comprises an indication of a second priority; Lee doesn’t teach determining whether to transmit the set of data to one or more wireless devices of the V2X communications system based at least in part on the monitoring, first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data based at least in part on the second priority being less than or equal to the 
Wafta teaches transmitted message is a request message(see para 0102 “WTRU2 804 may receive the PC5-S message from WTRU1 802”; See para 0103 “At 816, WTRU1 802 may receive a PC5-S message from WTRU2 804. The PC5-S message may be received by WTRU1 802 in response to a previous message sent at 810, with contents indicating a supported priority level”)[ since WTRU1 802 receive message in response to message sent by WTRU1 802, which implies WTRU1 is transmitting a request/trigger message]
a message from a receiver to be a response message (See para 0103 “At 816, WTRU1 802 may receive a PC5-S message from WTRU2 804. The PC5-S message may be received by WTRU1 802 in response to a previous message sent at 810, with contents indicating a supported priority level”)[ message may be received by WTRU1 802 in response to a previous message sent at 810, therefore it is interpreted to be response message], wherein the response message comprises an indication of a second priority (See para 0102 “At 810, WTRU2 804 may receive the PC5-S message from WTRU1 802. ..... WTRU2 804 may verify whether an indicated priority level may be handled by the WTRU (e.g., mapped to an allowed EPS bearer associated with a QoS). At 814, WTRU2 804 may determine the supported priority value... WTRU2 804 may modify the supported priority level. At 816, WTRU2 804 may respond with a PC5-S message. The PC5-S message may indicate a supported priority level that can be handled.”)[ since the supported priority level is modified and transmit it in PC5-S message as a response message; since priority level is modified / different than the priority level transmitted by WTRU1802, therefore modified priority level received by WTRU802 from WTRU 804 is interpreted to be the second priority]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the request and response message in the system of Lee. The motivation is to engage in communication according to the exchanged context. (wafta: see para 0103)
Modified Lee doesn’t teach determining whether to transmit the set of data to one or more wireless devices of the V2X communications system based at least in part on the monitoring, first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being higher than the first priority.
Wallentin teaches  determining whether to transmit the set of data to one or more wireless devices of the V2X communications system based at least in part on the monitoring, first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being higher than the first priority.  (see (see para 0103 “two UEs 702, 704 are communicating with each other.. Both UEs 702, 704 may be out of network coverage. However, the tags can be used to ensure QoS differentiation. As an example, the tags may be used to determine the priority of packets, which can be reflected as an information element in the scheduling assignment (SA) sent by the transmitting UE 702, 704 and read by other UEs in the proximity. This allows other UEs in the neighbourhood to detect the type of data being exchanged”; para 0103 “This allows other UEs in the neighbourhood to detect the type of data being exchanged, thus enabling them to take actions to ensure QoS, by for example, backing off from transmitting their data if another UE uses a high priority in the SA.”) [ UEs are exchanging priority/ Qos / data type information ; backing off from transmitting data is interpreted as refraining from transmitting data]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining whether to transmit comprises transmitting the set of data based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being higher than the first priority in the system of modified Lee. The motivation is to decide on which path to transmit the packet (Lee: see para 0105)

Regarding claim 29, Lee teaches an apparatus for wireless communications, comprising: a processor (See para 0308 “The processor”),
memory in electronic communication with the processor (see para 0308 “The module may be stored in memory and executed by the processor”); and
instructions stored in the memory and executable by the processor to cause the
apparatus (See para 0308 “When the embodiment is implemented in software, the above-described techniques may be implemented with modules (processes, functions, etc.) that perform the functions described above. The module may be stored in memory and executed by the processor. The memory may be internal or external to the processor”) to:
transmit, by a device associated with a vehicle in a vehicle to everything (V2X) communications system (see para 0015 “ a method for vehicle to X (V2x) operation in a wireless communication system”), a message to utilize a channel of a shared radio frequency spectrum band for transmission of set of data (See para 0011 “The method may be performed by a user equipment (UE) and applying allocation of a dedicated resource pool configured to be used to transmit a V2X message”;  see para 0210 “The terminal directly selects a resource for the ProSe direct communication from a resource pool”)[ resource pool is interpreted as a shared radio frequency spectrum band; ProSe direct communication implies there is transmission of data using selected resource], wherein the message comprises an indication of a first priority (see para 0230 “..V2X message having a relatively high priority means a (SECURITY) message having a relatively large payload size.." and para 0251 "..A method of .. transmit a high-priority V2X message on a resource region other than a resource region in which a high-priority V2X message is transmitted by another V2X device.." and para 0262 "..in the resource pool configured to transmit V2X messages with a high priority.. ”)[ high priority is interpreted as first priority];
monitoring a set of time-frequency resources of the shared radio frequency spectrum band for a second message from a receiver in the V2X communications system ( see fig 14 step S1410 the user device may determine using a resource region on which a high priority V2X message transmitted by another user device )see para 0262” the user device may determine a resource with relatively low energy as detected among the multiple resource regions in the resource pool configured to transmit V2X messages with a high priority, wherein the resource with relatively low energy as detected may refer to a resource on which a high priority V2X message transmitted by another user device is detected at a relatively smaller degree (S1410)” )[ another user device is interpreted as receiver which transmit message for the user device to receive it ]; and 
Lee teaches transmitting a message with priority,  however the transmitted message is not a request message; lee teaches  a message from a receiver, however it  doesn’t teach a message from a receiver to be a response message, wherein the response message comprises an indication of a second priority; Lee doesn’t teach determine whether to transmit the set of data to one or more wireless devices of the V2X communications system based at least in part on the monitoring, first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being higher than the first priority.  
Wafta teaches transmitted message is a request message(see para 0102 “WTRU2 804 may receive the PC5-S message from WTRU1 802”; See para 0103 “At 816, WTRU1 802 may receive a PC5-S message from WTRU2 804. The PC5-S message may be received by WTRU1 802 in response to a previous message sent at 810, with contents indicating a supported priority level”)[ since WTRU1 802 receive message in response to message sent by WTRU1 802, which implies WTRU1 is transmitting a request/trigger message]
a message from a receiver to be a response message (See para 0103 “At 816, WTRU1 802 may receive a PC5-S message from WTRU2 804. The PC5-S message may be received by WTRU1 802 in response to a previous message sent at 810, with contents indicating a supported priority level”)[ message may be received by WTRU1 802 in response to a previous message sent at 810, therefore it is interpreted to be response message], wherein the response message comprises an indication of a second priority (See para 0102 “At 810, WTRU2 804 may receive the PC5-S message from WTRU1 802. ..... WTRU2 804 may verify whether an indicated priority level may be handled by the WTRU (e.g., mapped to an allowed EPS bearer associated with a QoS). At 814, WTRU2 804 may determine the supported priority value... WTRU2 804 may modify the supported priority level. At 816, WTRU2 804 may respond with a PC5-S message. The PC5-S message may indicate a supported priority level that can be handled.”)[ since the supported priority level is modified and transmit it in PC5-S message as a response message; since priority level is modified / different than the priority level transmitted by WTRU1802, therefore modified priority level received by WTRU802 from WTRU 804 is interpreted to be the second priority]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the request and response message in the system of Lee. The motivation is to engage in communication according to the exchanged context. (wafta: see para 0103).

Wallentin teaches determine whether to transmit the set of data to one or more wireless devices of the V2X communications system based at least in part on the monitoring, first priority and the second priority, wherein determining whether to transmit comprises transmitting the set of data based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being higher than the first priority.  (see (see para 0103 “two UEs 702, 704 are communicating with each other.. Both UEs 702, 704 may be out of network coverage. However, the tags can be used to ensure QoS differentiation. As an example, the tags may be used to determine the priority of packets, which can be reflected as an information element in the scheduling assignment (SA) sent by the transmitting UE 702, 704 and read by other UEs in the proximity. This allows other UEs in the neighbourhood to detect the type of data being exchanged”; para 0103 “This allows other UEs in the neighbourhood to detect the type of data being exchanged, thus enabling them to take actions to ensure QoS, by for example, backing off from transmitting their data if another UE uses a high priority in the SA.”) [ UEs are exchanging priority/ Qos / data type information ; backing off from transmitting data is interpreted as refraining from transmitting data]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining whether to transmit comprises transmitting the set of data based at least in part on the second priority being less than or equal to the first priority or refraining from transmitting the set of data based at least in part on the second priority being higher than the first priority in the system of modified Lee. The motivation is to decide on which path to transmit the packet (Lee: see para 0105)

Regarding claim 4, Lee doesn’t teach determining whether the response message from the receiver has been successfully received; and
transmitting the set of data based at least in part on determining that the response message has not been received.
Wafta teaches determining whether the response message from the receiver has been successfully received (see para 0096 “A WTRU may start a timer that may guard the duration in which a response may be expected…. if a response is not received within the duration”); and
transmitting the set of data based at least in part on determining that the response message has not been received.(see para 0096 “The WTRU may stop the associated timer and considers the procedure as successfully completed”; in a WTRU may start sending data using the priority value received from the ProSe layer)[ transmission is based on the priority received from the prose layer of its device]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining whether the response message from the receiver has been successfully received in the system of Lee. The motivation is to engage in prose communication. (wafta: see para 0103)


Regarding claim 5, Lee teaches  further comprising: selecting a request identifier associated with the first priority and transmitting the request message comprising the request identifier. see para 0015 “The V2X message having the high priority may be transmitted using a randomly selected resource among the first resource pool.”; see para 0284 “(SF) OFFSET value may be hopped in a ‘PSEUDO RANDOM’ manner..")[ offset is interpreted as identifier]

Regarding claim 6, Lee teaches wherein the request identifier comprises a sequence that is randomly selected from a set of ordered sequences (see para 0015 “The V2X message having the high priority may be transmitted using a randomly selected resource among the first resource pool.”; see para 0284 “(SF) OFFSET value may be hopped in a ‘PSEUDO RANDOM’ manner..")[ offset is interpreted as identifier]

Regarding claim 7, Lee teaches selecting a request identifier associated with the first priority, wherein the request message comprises a first modulated signal  (see para 0278 "..transmission of a message having a high priority and a resource pool for transmission of a message having a low priority.." see para 0258 “while V2X TX ENTITY #B (or V2X TX ENTITY GROUP #B) transmits HP_V2XMSG according to `SF OFFSET=250 MS” see para 0284” `(SF) OFFSET` value may be hopped in a `PSEUDO RANDOM` manner”) [where the offset is interpreted as  the identifier and para 0289 - 0290 and para 0293 wherein the transmitted offsets are modulated signals).

Regarding claim 8, Lee teaches the response message comprises a response identifier associated with a second priority or a second modulated signal associated with the second priority and with the response identifier. (see para 0278 "..transmission of a message having a high priority and a resource pool for transmission of a message having a low priority.." see para 0258 “while V2X TX ENTITY #B (or V2X TX ENTITY GROUP #B) transmits HP_V2XMSG according to `SF OFFSET=250 MS” see para 0284” `(SF) OFFSET` value may be hopped in a `PSEUDO RANDOM` manner”) [where the offset is interpreted as  the identifier and para 0289 - 0290 and para 0293 wherein the transmitted offsets are modulated signals).


 6.         Claims 9-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180255558 A1) and Wafta (US 20160381491 A1) in view of Wallentin (US 2019/0059019 A1) and further in view of Dimou (US 2009/0122765 A1).


Dimou (US 2009/0122765 A1) teaches transmitting the request message in a first symbol of a transmission time interval (TTI). (see fig. 6A RTS is transmitted in transmitting duration upto 32767 .mu.sec. which is part of TTI 603”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine transmitting the request message in a first symbol of a transmission time interval (TTI) in the system of modified Lee. The motivation is to initiate data transmission ( Dimou: See para 0019)

Regarding claim 10, Modified Lee doesn’t teach receiving the response message in a second symbol of the TTI.
Dimou teaches receiving the response message in a second symbol of the TTI. N(See fig 6A, CTS is transmitted in transmitting duration upto 32767 .mu.sec. which is part of TTI 603”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine receiving the response message in a second symbol of the TTI in the system of modified Lee. The motivation is to  transmit data. ( Dimou: See para 0019)

Regarding claim 11, Modified Lee doesn’t teach transmitting at least a portion of the set of data in a third symbol of the TTI following the first and second symbols. 
Dimou teaches transmitting at least a portion of the set of data in a third symbol of the TTI following the first and second symbols. (see fig. 6A SIFS between RTS and CTS [ since SIFS in the art is known as  the difference in time between the first symbol of the response frame in the air and the last symbol of the received frame in the air, therefore it is interpreted as gap].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine transmitting at least a portion of the set of data in a third symbol of the TTI following the first and second symbols in the system of modified Lee. The motivation is to  transmit data. ( Dimou: See para 0019)

Regarding claim 12, modified Lee doesn’t teach the first symbol is an initial symbol of the TTI.
 Dimou teaches the first symbol is an initial symbol of the TTI((see fig. 6A RTS is transmitted in transmitting duration upto 32767 .mu.sec. which is part of TTI 603”; See fig 6A, CTS is transmitted in transmitting duration upto 32767 .mu.sec. which is part of TTI 603”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the first symbol is an initial symbol of the TTI in the system of modified Lee. The motivation is to  transmit data. ( Dimou: See para 0019)

Regarding claim 13, modified Lee doesn’t teach wherein the first symbol and second symbol are separated by a gap .
Dimou teaches wherein the first symbol and second symbol are separated by a gap (see fig. 6A SIFS between RTS and CTS [ since SIFS in the art is known as  the difference in time between the first symbol of the response frame in the air and the last symbol of the received frame in the air, therefore it is interpreted as gap] .
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the first symbol and second symbol are separated by a gap in the system of modified Lee. The motivation is to  transmit data. ( Dimou: See para 0019)

 7.        Claim 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180255558 A1) and Wafta (US 20160381491 A1) in view of Wallentin (US 2019/0059019 A1) and further in view of Chang (US 20180049211)


 Regarding claim 14, Lee modified doesn’t teach performing a listen-before-talk (LBT) procedure on the channel of the shared radio frequency spectrum band, wherein determining whether to transmit the set of data is based at least in part on the LBT procedure. 
Chang teaches performing a listen-before-talk (LBT) procedure on the channel of the shared radio frequency spectrum band, wherein determining whether to transmit the set of data is based at least in part on the LBT procedure. (see para 0019 “The monitoring procedure prior to transmission is the same, or at least similar to the sensing/back off procedures.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine performing a listen-before-talk (LBT) procedure on the channel of the shared radio frequency spectrum band in the system of (Chang: See para 0019)

Regarding claim 15, Modified Lee doesn’t teach the request message is multicast transmission transmitted to a plurality of receivers in the V2X communication system.  
       Chang teaches the request message is multicast transmission transmitted to a plurality of receivers in the V2X communication system.  (see para 0027 “For example, the high priority indicator 116 may be broadcast to multiple eNBs in some scenarios.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine request message is multicast transmission transmitted to a plurality of receivers in the V2X communication system in the system of modified Lee. The motivation is to broadcast priority indicator (Chang: see para 0029)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAMIT KAUR/Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416